                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




SOUTHWEST AIRLINES CO.,                      )
                                             )
             Plaintiff,                      )
                                             )             CIVIL ACTION NO.
VS.                                          )
                                             )             3:18-CV-0033-G
ROUNDPIPE, LLC, ET AL.,                      )
                                             )
             Defendants.                     )




                    MEMORANDUM OPINION AND ORDER

      Before the court is the motion of the defendants Roundpipe, LLC

(“Roundpipe”), Chase Roberts (“Roberts”), and Pavel Yurevich (“Yurevich”)

(collectively, “the defendants”) to dismiss counts one and six of the plaintiff

Southwest Airline Company (“Southwest”)’s complaint pursuant to the Texas

Citizens Participation Act (“TCPA”) and to dismiss the entirety of Southwest’s

complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). See Motion to

Dismiss (docket entry 23). Also before the court is Southwest’s request to dismiss

the portions of the defendants’ motion to dismiss brought under the TCPA. See

Request to Dismiss Defendants’ TCPA Ground and Request for Attorney’s Fees

(“Request to Dismiss”) (docket entry 29). In this motion, Southwest also requests

that the court grant Southwest the court costs and reasonable attorneys’ fees it
incurred as a result of having to defend against the defendants’ TCPA motion to

dismiss. See id. For the reasons stated below, the defendants’ motion to dismiss is

denied and Southwest’s request to dismiss and motion for attorneys’ fees is also

denied.

                                   I. BACKGROUND

                                 A. Factual Background

       As noted above, the plaintiff in this suit is Southwest, a Texas corporation

with its principal place of business in Dallas, Texas. Complaint (docket entry 1) at 2.

Southwest offers and sells its goods and services under and in conjunction with a

number of registered trademarks and service marks, including the following: (1)

SOUTHWEST AIRLINES®, registration number 1,738,670; (2) SOUTHWEST®,

registration number 3,129,737; (3) SOUTHWEST CARGO®, registration number

4,670,508; (4) SWA®, registration number 2,313,710; (5) SOUTHWEST

AIRLINES CARGO®, registration number 4,024,786; (6) SWABIZ®, registration

number 3,011,430; (7) SWABIZ MEETINGS®, registration number 4,537,010; (8)

SWACARGO.COM®, registration number 4,033,508; (9) SOUTHWEST.COM®,

registration number 2,623,807; (10) SOUTHWEST VACATIONS®, registration

number 4,331,036; (11) the Southwest plane mark, a visual mark consisting of a

profile of an airplane that is colored blue on the front and middle body of the plane,

as well as the engines of the plane, with color bands of silver, yellow, silver, red,



                                           -2-
silver, and blue at the rear of the plane, and the colors yellow and red on the vertical

ends of the main wings of the airplane, registration number 4,770,643; (12) the

Southwest heart mark, a visual mark consisting of a stylized silver heart with blue,

red, and yellow bands running diagonally starting from the top left, registration

number 4,720,322; and (13) the Southwest word and heart mark, consisting of the

word “SOUTHWEST” in blue, positioned to the left of a stylized heart with blue,

red, and yellow bands running diagonally starting from the top right, registration

number 5,149,729. Id. at 5-6; Additional Attachments to Complaint (docket entry

2), Exhibit A-Exhibit M.

      Southwest also maintains a privately-owned computer system, which includes

Southwest’s website, www.southwest.com, as well as other supporting services.

Complaint at 8. Although Southwest makes its websites available to consumers,

consumers must agree to the terms and conditions of Southwest’s use agreement,

which makes clear to consumers that the systems and data displayed on Southwest’s

websites are proprietary and owned by Southwest. Id. This use agreement is

referenced by an interactive link on each page of Southwest’s websites, including the

pages shown to Southwest customers as they search, select, and purchase flights

online. Id. at 9. Additionally, Southwest’s use agreement does not permit

page-scraping or the use of other automated tools designed to access or monitor

Southwest’s website, its content, or its underlying fare databases. Id.; Additional



                                          -3-
Attachments to Complaint, Exhibit O. In fact, under the section of the use

agreement entitled “Restrictions and Prohibited Activities,” the agreement states in

pertinent part that a customer will not:

             (ii) use the Service or Company Information for any
             commercial purpose, with the exception of authorized
             Southwest travel agents/agencies;

                                           ***

             (v) harvest any information from the Service;

                                           ***

             (viii) interfere with the proper operation of or any security
             measure used by the Service;

                                           ***

             (xiv) use any deep-link, page-scrape, robot, crawl, index,
             spider, click spam, macro programs, Internet agent, or
             other automatic device, program, algorithm or
             methodology which does the same things, to use, access,
             copy, acquire information, generate impressions or clicks,
             input information, store information, search, generate
             searches, or monitor any portion of the Service or
             Company information;

             (xv) use the Service in any way which depletes web
             infrastructural resources, slows the transferring or loading
             of any web page, or interferes with the normal operation of
             the Sites;

                                           ***

             (xvii) disguise the origin of information transmitted to,
             from, or through the Service;



                                           -4-
             (xviii) circumvent any measures implemented by
             Southwest aimed at preventing violations of the Terms.
             You may not violate the restrictions in any robot exclusion
             header; or

             (xix) otherwise violate these Terms or any Applicable
             Additional Terms.


Complaint at 10; Additional Attachments to Complaint, Exhibit O.

      The defendants in this case are Roundpipe, Yurevich, and Roberts. Roundpipe

is a Utah limited liability company with its principal place of business in Salt Lake

City, Utah, whose sole member is Roberts. Complaint at 2. Roberts is a resident of

Utah, as well as the programmer who helped design the website at issue in this case,

www.SWMonkey.com. Id.; Memorandum in Support of Defendants’ Motion to

Dismiss (docket entry 24) at 1. Yurevich is a resident of Washington as well as the

person who thought of the idea for www.SWMonkey.com. Complaint at 2;

Memorandum in Support of Defendants’ Motion to Dismiss at 1. None of the

defendants in this case has any rights or ownership interest in Southwest’s

trademarks, nor are they authorized to use them. Complaint at 7.

      This dispute revolves around the website www.SWMonkey.com, created by

Yurevich and Roberts and launched through Roundpipe in early November 2017.

Memorandum in Support of Defendants’ Motion to Dismiss at 1. As noted above,

the idea for the website was originally conceived by Yurevich, who knew that

Southwest had a policy allowing customers to change their tickets without paying a

                                          -5-
fee. Id. Yurevich recognized that Southwest’s no-fee policy essentially meant that if

a customer’s ticket was reduced in price after the customer’s purchase, the customer

could use this policy and exchange his original ticket for the lower-priced ticket,

thereby saving the difference in fare. Id. Yurevich also recognized, however, that to

take advantage of this policy consumers would have to constantly monitor

Southwest’s website to determine if their ticket price had dropped. Id. To get

around this problem Yurevich conceived the idea of providing a price monitoring

service in the form of a website which would provide consumers an alert when their

ticket price dropped so that they would know when to exchange their tickets to reap

savings. Id. Accordingly, Yurevich reached out to Roberts, a programmer who had

experience building programs designed to pull data from websites, and the two

developed www.SWMonkey.com and launched it in early November, 2017. Id.; see

also Additional Attachments to Complaint, Exhibit S (explaining that to make the

website, Yurevich contacted Roberts, “who had experience building scrapers, or

programs that pull data from websites.”).

      The original version of the SWMonkey website operated by scraping

information about ticket fares off Southwest’s website and using that information to

alert customers who signed up through www.SWMonkey.com that their ticket prices

had dropped. Complaint at 11; Additional Attachments to Complaint, Exhibit Q

(travel blog post explaining that the defendants’ website would monitor ticket prices



                                          -6-
on Southwest’s website for customers; the owner of the travel blog informed the

defendants that their scraping activities would undoubtedly be met with legal action

from Southwest); Additional Attachments to Complaint, Exhibit S. The original

www.SWMonkey.com website also required consumers pay a three-dollar charge to

utilize the automatic price-checking service, provided the customer saved ten dollars

or more through using the defendants’ website. See Additional Attachments to

Complaint, Exhibit R (“There is a $3 dollar charge for this service to check your

flight price daily and text you if your [f]light decreases in price. You only pay,

however, IF they are able to save you $10 or more.”); Memorandum in Support of

Defendants’ Motion to Dismiss at 1 (“Roundpipe stood to make three dollars if it

saved this customer at least ten dollars.”).

      Upon its launch, www.SWMonkey.com was met with initial success. On

November 6, 2017, www.SWMonkey.com got its first customer. Memorandum in

Support of Defendants’ Motion to Dismiss at 1. On the same date, a travel blog

posted about the defendants’ website and promoted the services it offered.

Additional Attachments to Complaint, Exhibit Q. Ultimately, about 40 people

signed up to use www.SWMonkey.com during its launch. Additional Attachments to

Complaint, Exhibit S (blog post explaining that “[a]bout 40 people signed up for the

service, which convinced [Yurevich and Roberts] the business was viable.”). The

momentum generated by the initial success of the defendants’ website was slowed,



                                           -7-
however, as Southwest began to send cease-and-desist letters to the defendants

regarding the wwww.SWMonkey.com website.

      First, on November 8, 2017, Southwest sent the defendants a cease-and-desist

letter explaining that Southwest had become aware that the defendants’ website was

using Southwest’s proprietary and trademarked names and logos in connection with

the defendants’ business. Complaint at 7; Memorandum in Support of Defendants’

Motion to Dismiss at 1; Additional Attachments to Complaint, Exhibit N. In

particular, this letter explained that it constituted a demand for the defendants to

stop using, in any way, Southwest’s intellectual property without Southwest’s

consent. Additional Attachments to Complaint, Exhibit N. Moreover, the letter

warned that “should you fail to immediately [c]ease and [d]esist, Southwest will

vigorously pursue all remedies and actions available, . . . and Southwest will seek

recoupment of all expenses associated with such actions, including attorneys’ fees and

costs.” Id.

      Two days later, on November 10, 2017, Southwest sent the defendants a

second cease-and-desist letter. Complaint at 13; Memorandum in Support of

Defendants’ Motion to Dismiss at 1; Additional Attachments to Complaint, Exhibit

T. Unlike the first letter, Southwest’s second letter stated that Southwest had

become aware that www.SWMonkey.com was violating the terms of Southwest’s use

agreement by offering third party services not approved by Southwest and by



                                          -8-
extracting or scraping Southwest’s flight and fare information from its servers and

websites. Additional Attachments to Complaint, Exhibit T. Accordingly,

Southwest’s second letter demanded that the defendants stop scraping Southwest’s

flight and fare information and cease publishing this information on

www.SWMonkey.com or elsewhere. Id. This letter also warned that “Southwest

may pursue formal legal action to recover damages for and to stop the unauthorized

use of its website.” Id.

       Despite receiving these two letters, the defendants did not shut down their

website. Complaint at 14. Southwest thus sent the defendants an additional

cease-and-desist email on November 15, 2017. Id; Memorandum in Support of

Defendants’ Motion to Dismiss at 2; Additional Attachments to Complaint, Exhibit

U. In pertinent part, the November 15 email expressed that Southwest was

“surprised and disappointed” that the defendants continued to maintain their

website. Additional Attachments to Complaint, Exhibit U. Much like the previous

letters, Southwest also stated in the November 15 letter that it would pursue

litigation against the defendants if they failed to comply. Id.

       The next day, on November 16, the defendants blogged about receiving

Southwest’s cease-and-desist letters and linked this blog post on

www.SWMonkey.com. Complaint at 14; Memorandum in Support of Defendants’

Motion to Dismiss at 2; Additional Attachments to Complaint, Exhibit V. In this



                                          -9-
post, the defendants catalogued their excitement over creating www.SWMonkey.com

as well as their subsequent disappointment caused by receiving multiple

cease-and-desist letters from Southwest. Additional Attachments to Complaint,

Exhibit V. Additionally, the defendants asserted in this blog post that they did not

believe they were using any of Southwest’s intellectual property, since the only

Southwest image on their website was a public domain image of a Southwest plane.

Id. Furthermore, the defendants used this post to attack Southwest’s claims that the

defendants’ automatic scraping of Southwest’s website was illegal, arguing that the

problem with Southwest’s argument is “that they are making this information public.

To restrict someone from accessing public information is a violation of our basic

rights.” Id. The defendants then concluded their post with a reaffirmation that the

defendants would continue their website. Id.

      Over the next few weeks, the defendants communicated with more travel

blogs, prompting several articles to appear online discussing the dispute between

Southwest and the defendants. Memorandum in Support of Defendants’ Motion to

Dismiss at 2; Declaration of Pavel Yurevich (docket entry 24-1) ¶ 6. During this

time, counsel for the defendants and counsel for Southwest communicated with each

other. Memorandum in Support of Defendants’ Motion to Dismiss at 2.

Specifically, on November 18, 2017 Southwest’s counsel emailed counsel for the

defendants, explaining his availability to discuss these issues and demanding that the



                                        - 10 -
issues be resolved before November 22, 2017. Id.; Appendix in Support of

Defendants’ Motion to Dismiss (docket entry 24-1) at 8. Counsel for the defendants

responded quickly, and the lawyers for both parties had a telephone conference on

the morning of November 20, 2017. Memorandum in Support of Defendants’

Motion to Dismiss at 2. Later that day, Southwest’s counsel sent another email

stating that Southwest took this issue very seriously and that Southwest would not

make a goodwill payment to the defendants to shut down their website. Appendix in

Support of Defendants’ Motion to Dismiss at 16. In the same email, Southwest’s

counsel warned counsel for the defendants that “[y]our clients either need to shut

down the website or prepare to answer our federal lawsuit.” Id.

      In response to this email, the defendants disabled their website’s functionality

on November 21, 2017, and sent an email to Southwest to confirm that they had

done so. Memorandum in Support of Defendants’ Motion to Dismiss at 3; Appendix

in Support of Defendants’ Motion to Dismiss at 19. Despite receiving this email,

Southwest maintains that the defendants did not stop using their automatic scraping

tool on Southwest’s website until November 28, 2017. Complaint at 14; Additional

Attachments to Complaint, Exhibit W. In any event, because of Southwest’s

cease-and-desist letters. the defendants removed all scraping functionality from their

website, effectively ending the defendants’ ability to track and monitor Southwest’s




                                         - 11 -
ticket and fare prices for customers. Memorandum in Support of Defendants’

Motion to Dismiss at 3.

      Even though the defendants removed the scraping functionality from their

website, however, the defendants kept www.SWMonkey.com online as a modified

website, which the court will refer to as the disabled site. Complaint at 15;

Memorandum in Support of Defendants’ Motion to Dismiss at 3. On the disabled

site, the defendants included a new “thank you” section, explaining why the website

was no longer in operation. Memorandum in Support of Defendants’ Motion to

Dismiss at 3. Furthermore, the disabled site also included a “Frequently Asked

Questions” section, which customers could use to find a link posted by the

defendants to another website that contained an open source tool for checking

Southwest’s flight and fare information individually. Id.

      After discovering that the defendants’ website was not fully taken down, on

November 21, 2017, Southwest sent the defendants an email demanding that the

defendants take down their entire website, “including the recently revised FAQ.”

Memorandum in Support of Defendants’ Motion to Dismiss at 3-4; Appendix in

Support of Defendants’ Motion to Dismiss at 32. The next day, on November 22,

Southwest sent its final cease-and-desist letter. Memorandum in Support of

Defendants’ Motion to Dismiss at 3-4; Response to Defendants’ Motion to Dismiss

(docket entry 25) at 5; Appendix in Support of Response to Defendants’ Motion to



                                        - 12 -
Dismiss (docket entry 26) at 111-113. By way of this final letter, Southwest not

only reminded the defendants of their original violations, but also alleged the

disabled site raised additional issues. Appendix in Support of Response to

Defendants’ Motion to Dismiss at 111-113. Moreover, Southwest stated that it

would pursue formal legal action unless the defendants confirmed in writing each of

the following: “(1) [t]heir written agreement to comply with Southwest’s Terms

[and] Conditions; (2) [t]heir agreement to cease operation of the [w]ebsite and

removal of all related information from the internet; (3) [t]heir agreement to notify

travel-related websites . . . that the [w]ebsite will be removed from the internet for

violations of Southwest’s Terms and Conditions; (4) [t]heir agreement to cease using

Southwest Airlines’ trademarks in connection with the [w]ebsite or any related

commercial ventures; and (5) [t]heir confirmation that any existing materials

containing any of Southwest Airlines’ trademarks have been deleted or destroyed[.]”

Id. at 113. As a final demand, Southwest required the defendants to provide written

confirmation related to all conditions on or before November 27, 2017. Id.

      Counsel for the defendants responded to Southwest’s final cease-and-desist

letter on November 28, a day after the deadline imposed by Southwest.

Memorandum in Support of Defendants’ Motion to Dismiss at 4; Response to

Defendants’ Motion to Dismiss at 5; Appendix in Support of Defendants’ Motion to

Dismiss at 53-55. In this reply, counsel for the defendants explained that: (1) the



                                          - 13 -
defendants website had not, and does not, infringe upon Southwest’s trademarks; (2)

it is unclear how the disabled site can give rise to any causes of action; and (3) the

defendants had considered this matter resolved. Id. Additionally, the response

submitted by counsel for the defendants also rejected each of the demands Southwest

made in its final letter. Id. at 54-55. After receiving this response, Southwest sent

back an email once again expressing its disappointment and explaining that it

planned to pursue litigation. Appendix in Support of Defendants’ Motion to Dismiss

at 57. The next day, on November 28, 2017, without any further communication

with Southwest, the defendants filed a declaratory judgment action in the federal

district court for the district of Utah. Response to Defendants’ Motion to Dismiss at

1 n. 1, 5.

                              B. Procedural Background

       After issuing multiple warnings that it would file suit, Southwest filed its

complaint in this case on January 5, 2018. See Complaint. Months later, on March

6, 2018, the defendants filed their motion to dismiss. See Motion to Dismiss.

Southwest filed its response to the defendants’ Motion to Dismiss on March 27,

2018. See Response to Defendants’ Motion to Dismiss. The defendants filed their

reply on April 10, 2018. See Reply to Defendants’ Motion to Dismiss (“Reply”)

(docket entry 27).




                                          - 14 -
      Two months later, on June 12, 2018, Southwest filed its request to dismiss the

portions of the defendants’ motion to dismiss brought under the TCPA as well as its

request for attorneys’ fees. See Request to Dismiss. The defendants filed their

response to this motion on July 3, 2018. See Defendants’ Response to Southwest’s

Request to Dismiss Defendants’ TCPA Ground and Request for Attorneys Fees

(“Response to Request to Dismiss”) (docket entry 30). Southwest did not file a reply

in support of its request to dismiss. Additionally, the defendants have not yet filed

an answer to Southwest’s complaint. Regardless, at this juncture both the

defendants’ motion to dismiss and Southwest’s request to dismiss the defendants’

TCPA grounds and request for attorneys’ fees are ripe for decision.

                                    II. ANALYSIS

      In their motion to dismiss, the defendants urge two separate grounds of

dismissal. See Memorandum in Support of Defendants’ Motion to Dismiss. First,

the defendants seek to dismiss claims one and six of Southwest’s complaint pursuant

to the TCPA, Texas’s anti-SLAPP1 statute. Id. at 5-13. Second, the defendants seek

to dismiss the entirety of Southwest’s complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6). Id. at 13-24. Finding these grounds of dismissal to be vastly

different, the court will analyze each ground separately.


      1
              SLAPP is an acronym for “strategic litigation against public
participation.” NCDR, L.L.C. v. Mauze & Bagby, P.L.L.C., 745 F.3d 742, 746 n. 3
(5th Cir. 2014).

                                         - 15 -
                                    A. Legal Standard

                                    1. TCPA Standard

       The TCPA “protects citizens who petition or speak on matters of public

concern from retaliatory lawsuits that seek to intimidate or silence them.” In re

Lipsky, 460 S.W.3d 579, 584 (Tex. 2015) (citing Texas Civil Practice & Remedies

Code §§27.001-.011). “The purpose of the statute is ‘to encourage and safeguard the

constitutional rights of persons to petition, speak freely, associate freely, and

otherwise participate in government to the maximum extent permitted by law, and at

the same time, protect the rights of a person to file meritorious lawsuits for

demonstrable injury.’” Misko v. Backes, No. 3:16-CV-3080-M-BT, 2018 WL 2335466,

at *1 (N.D. Tex. May 4, 2018) (Rutherford, M.J.) (quoting Texas Civil Practice &

Remedies Code § 27.002). To achieve this purpose, “the TCPA provides a means for

a defendant, early in the lawsuit, to seek dismissal of certain claims in the lawsuit.”

NCDR, L.L.C. v. Mauze & Bagby, P.L.L.C., 725 F.3d 742, 746 (5th Cir. 2014) (citing

Texas Civil Practice & Remedies Code § 27.003(a)). In particular, “[i]f a legal action

is based on, relates to, or is in response to a party’s exercise of the right of free

speech, right to petition, or right of association, that party may file a motion to

dismiss the legal action.” Id. (citing Texas Civil Practice & Remedies Code

§ 27.003(a)).




                                           - 16 -
      Generally, a motion to dismiss brought under the TCPA must be filed no later

than sixty days after service of the legal action, except where the court has extended

the filing deadline upon a showing of good cause. Id. (citing Texas Civil Practice &

Remedies Code § 27.003(b)). Additionally, a hearing on a motion to dismiss brought

under the TCPA “must be set not later than the 60th day after the date of service of

the motion unless the docket conditions of the court require a later hearing, upon a

showing of good cause, or by agreement of the parties.” Texas Civil Practice &

Remedies Code § 27.004. Even if an extension for the hearing is given for one of

these three reasons, “in no event shall the hearing occur more than 90 days after

service of the motion under Section 27.003,” except where the court allows discovery

on the motion to dismiss and thereby extends the hearing date to allow discovery. Id.

Moreover, even if a court grants an extension for the hearing to allow discovery, in no

event “shall the hearing occur more than 120 days after the service of the motion

under Section 27.003.” Id.

      Importantly, the TCPA also provides that a “court must rule on a motion [to

dismiss] under Section 27.003 not later than the 30th day following the date of the

hearing on the motion.” Id. § 27.005(a). If a court fails to make a ruling on the

motion to dismiss within this time frame, “the motion is considered to have been

denied by operation of law and the moving party may appeal.” Id. § 27.008(a).




                                         - 17 -
      To make clear what each party must prove on a motion to dismiss brought

under the TCPA, the TCPA establishes a burden-shifting regime. See id. § 27.005.

First, section 27.005(b) establishes that “[t]he movant has the initial burden to show,

by a preponderance of evidence, that the activity that forms the base of the claim

against him is protected by the statute–that is to say, that the suit arises from the

movant’s exercise of his right to free speech, association, or petition.” Cuba v. Pylant,

814 F.3d 701, 711 (5th Cir. 2016). If the movant meets his burden, then the burden

shifts to the party opposing dismissal to establish by “clear and specific evidence a

prima facie case for each essential element of the claim in question.” Texas Civil

Practice & Remedies Code § 27.005(c).2 Finally, if the party opposing dismissal

satisfies its burden, the burden returns to the moving party, who can still obtain

dismissal claims if he “establishes by a preponderance of the evidence each essential

element of a valid defense to the nonmovant’s claim.” Id. § 27.005(d).




      2
              “The ‘clear and specific evidence’ requirement, however, as interpreted
by Texas courts, is more like a pleading requirement than a summary-judgment
standard.” Cuba, 814 F.3d at 711. In fact, the TCPA section titled “Evidence”
provides that “[i]n determining whether a legal action should be dismissed under this
chapter, the court shall consider the pleadings and supporting and opposing affidavits
stating the facts on which the liability or defense is based.” Texas Civil Practice &
Remedies Code § 27.006(a). “And the Texas cases inform that a litigant’s
evidentiary burden in a TCPA motion may be satisfied by either detailed pleading or
supporting affidavits: A party need not provide “‘evidence’ in the traditional sense if
the pleadings are sufficiently clear.” Cuba, 814 F.3d at 711 (collecting Texas cases
explaining that, under the TCPA, a party need not present testimony or other
evidence to satisfy his burden but may instead rely on pleadings or affidavits).

                                          - 18 -
                                2. Rule 12(b)(6) Standard

       “To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead

‘enough facts to state a claim to relief that is plausible on its face.’” In re Katrina

Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atlantic

Corporation v. Twombly, 550 U.S. 544, 570 (2007)), cert. denied, 552 U.S. 1182

(2008). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of the cause of action will not do.” Twombly, 550 U.S. at

555 (citations, quotations marks, and brackets omitted). “Factual allegations must

be enough to raise a right to relief above the speculative level, on the assumption that

all the allegations in the complaint are true (even if doubtful in fact).” In re Katrina

Canal, 495 F.3d at 205 (quoting Twombly, 550 U.S. at 555) (internal quotation

marks omitted). “The court accepts all well-pleaded facts as true, viewing them in

the light most favorable to the plaintiff.” Id. (quoting Martin K. Eby Construction

Company, Inc. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004))

(internal quotation marks omitted).

       The Supreme Court has prescribed a “two-pronged approach” to determine

whether a complaint fails to state a claim under Rule 12(b)(6). See Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). The court must “begin by identifying the pleadings



                                           - 19 -
that, because they are no more than conclusions, are not entitled to the assumption

of truth.” Id. at 679. The court should then assume the veracity of any well-pleaded

allegations and “determine whether they plausibly give rise to an entitlement of

relief.” Id. The plausibility principle does not convert the Rule 8(a)(2) notice

pleading to a “probability requirement,” but “a sheer possibility that a defendant has

acted unlawfully” will not defeat a motion to dismiss. Id. at 678. The plaintiff must

“plead[ ] factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. “[W]here the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to

relief.’” Id. at 679 (alteration in original) (quoting Federal Rule of Civil Procedure

8(a)(2)). The court, drawing on its judicial experience and common sense, must

undertake the “context-specific task” of determining whether the plaintiff’s

allegations “nudge” its claims against the defendants “across the line from conceivable

to plausible.” See id. at 679, 683.




                                          - 20 -
                                      B. Application

                               1. Applicability of the TCPA

       The threshold question the court must address is whether Texas’s anti-SLAPP

law applies to Southwest’s first and sixth claims.3 Because the court exercises both

supplemental and diversity jurisdiction over these claims, see 28 U.S.C. §§ 1367(a),

1332, the court must apply Texas substantive law to them. Sommers Drug Stores Co.

Employee Profit Sharing Trust v. Corrigan, 883 F.2d 345, 353 (5th Cir. 1989) (“A

federal court exercising pendent jurisdiction over state law claims must apply the

substantive law of the state in which it sits.”); Gasperini v. Center for Humanities, Inc.,

518 U.S. 415, 427 (1996) (“Under the Erie doctrine, federal courts sitting in

diversity apply state substantive law and federal procedural law.”). Accordingly, the

court is first tasked with determining whether Texas’s anti-SLAPP law is substantive.

       “The Fifth Circuit has not decided whether the TCPA applies in federal court

when a court exercises its diversity or supplemental jurisdiction over state-law


       3
                Because the defendants only seek dismissal of Southwest’s state law
claims–specifically Southwest’s first claim for breach of contract and Southwest’s
sixth claim for breach of computer security in violation of Texas Penal Code § 33.02–
the court’s decision does not address whether the TCPA would apply to Southwest’s
claims arising under federal law. Nevertheless, because the court exercises federal
question jurisdiction over all of Southwest’s federal claims, state laws such as the
TCPA would not apply. See N.P.U., Inc. d/b/a NE Plus Ultra v. Wilson Audio
Specialties, Inc., 343 F. Supp. 3d 661, 664 (W.D. Tex. 2018) (“The [c]ourt exercises
federal question jurisdiction over that claim and the two counterclaims arising under
the Lanham Act . . . The [c]ourt does not apply state law to those claims. The TCPA
therefore provides no basis for dismissing [claims] arising under federal law.”).

                                           - 21 -
claims.” N.P.U., Inc. d/b/a NE Plus Ultra v. Wilson Audio Specialties, Inc., 343 F. Supp.

3d 661, 665 (W.D. Tex. 2018) (citing Block v. Tanenhaus, 867 F.3d 585, 589 (5th

Cir. 2017)); Cuba, 814 F.3d at 701, 706 (assuming, without deciding, that the

TCPA’s procedural rules apply in federal court). As a result, there is a split among

district courts as to whether the TCPA is substantive and thus applicable in federal

court. Compare Allen v. Heath, No. 6:16-CV-51-MHS-JDL, 2016 WL 7971294, at *3

(E.D. Tex. May 6, 2016), report and recommendation adopted, No. 6:16-CV-51, 2016

WL 3033561 (E.D. Tex. May 27, 2016) (finding that the TCPA’s basis for dismissal

is substantive and does not conflict with the Federal Rules of Civil Procedure);

Williams v. Cordillera Communications, Inc., No. 2:13-CV-124, 2014 WL 2611746, at

*1 (S.D. Tex. June 11, 2014) (finding that the TCPA’s basis for dismissal is

substantive and should apply in federal court partly because the Fifth Circuit had

previously concluded that the Louisiana anti-SLAPP statute applied in federal court

and the Texas and Louisiana anti-SLAPP statutes are similar); Khalil v. Memorial

Hermann Health System, No. H-17-1914, 2017 WL 5068157, at *4 (S.D. Tex. Oct.

30, 2017) (“Although the Fifth Circuit has not decided this issue, its previous

assumption that the [TCPA] applies in federal court and its application of the similar

Louisiana anti-SLAPP statute are persuasive.”); Banik v. Tamez, No. 7:16-CV-462,

2017 WL 1228498, at *2 (S.D. Tex. Apr. 4, 2017) (concluding that the TCPA

should apply in federal court because the Fifth Circuit had previously ruled on state



                                          - 22 -
anti-SLAPP statutes); with Thoroughbred Ventures, LLC v. Disman, No. 4:18-CV-0318,

2018 WL 3472717, at *2-*3 (E.D. Tex. July 19, 2018) (concluding that TCPA is

procedural and that it conflicts with Federal Rules of Civil Procedure 12 and 56);

Mathiew v. Subsea 7 (US) LLC, No. 4:17-CV-3140, 2018 WL 1515264, at *5-*7

(S.D. Tex. Mar. 9, 2018), report and recommendation adopted, No. 4:17-CV-3140, 2018

WL 1513673 (S.D. Tex. Mar. 26, 2018) (same); Wilson Audio Specialties, Inc., 343 F.

Supp. 3d at 665-66 (same); Rudkin v. Roger Beasley Imports, Inc., No. A-17-CV-849-LY,

2017 WL 6622561, at *2-*3 (W.D. Tex. Dec. 28, 2017), report and recommendation

adopted, No. A-17-CV-849-LY, 2018 WL 2122896 (W.D. Tex. Jan. 31, 2018) (same).

      Here, Southwest argues that the TCPA is procedural and thus inapplicable in

federal court because it conflicts with the Federal Rules of Civil Procedure. Response

to Defendants’ Motion to Dismiss at 7, 14-15. In particular, Southwest contends

that the TCPA’s basis for dismissal directly conflicts with Federal Rules of Civil

Procedure 12 and 56, since the TCPA establishes different procedures and

evidentiary standards for pre-trial dismissal of certain suits that infringe upon speech

rights protected by the constitution. Id. at 14-15. To support its argument,

Southwest relies upon the court’s analysis in Rudkin as well as Judge Grave’s dissent

in Cuba, which both determined that the TCPA was procedural and in conflict with

Federal Rules of Civil Procedure 12 and 56. Id. at 7, 14-15 (citing Rudkin, 2017 WL

6622561, at *3; Cuba, 814 F.3d at 719). Additionally, Southwest cites opinions



                                         - 23 -
from other circuit courts of appeals, in which similar anti-SLAPP laws were found to

be procedural and thus inapplicable in federal court. Id. at 7 (citing Abbas v. Foreign

Policy Group, LLC, 783 F.3d 1328 (D.C. Cir. 2015); Los Lobos Renewable Power, LLC v.

Americulture, Inc., No. 16-2046, 2018 WL 1279752 (10th Cir. 2018)).

        The defendants, on the other hand, contend that the TCPA is substantive and

thus should be applied in this case. Reply at 1-4. Although the defendants admit

that the Fifth Circuit has not determined this issue, they urge the court to adopt the

First Circuit’s reasoning in Godin v. Schenks, 629 F.3d 79 (1st Cir. 2010), where the

First Circuit concluded that Maine’s anti-SLAPP statute was substantive. Id. at 2-4.

In addition, to support their assertion that the TCPA should be applied by this court,

the defendants list opinions from district courts within the Fifth Circuit that have

applied the TCPA. Id. at 1 (citing Khalil, 2017 WL 5068157, at *4; Banik, 2017 WL

1228498, at *2; Walker v. Beaumont Independent School District, No. 1:15-CV-379,

2016 WL 1156852 (E.D. Tex. Mar. 24, 2016)).

        After reviewing both parties’ positions, and upon careful consideration of the

opinions that have already considered this issue, the court concludes that the TCPA

is procedural and thus joins those courts that do not apply the TCPA in federal court.

        First, the court finds persuasive Judge Grave’s dissent in Cuba. There, in

evaluating whether the TCPA should apply in Federal Court, Judge Graves explained

that:



                                          - 24 -
             Applying an Erie analysis, I conclude that the TCPA is
             procedural and must be ignored. The TCPA is codified in
             the Texas Civil Practice and Remedies Code, provides for a
             pre-trial motion to dismiss claims subject to its coverage,
             establishes time limits for consideration of such motions to
             dismiss, grants a right to appeal a denial of the motion,
             and authorizes the award of attorneys’ fees if a claim is
             dismissed. This creates no substantive rule of Texas law;
             rather, the TCPA is clearly a procedural mechanism for
             speedy dismissal of a meritless lawsuit that infringes on
             certain constitutional protections.

Cuba, 814 F.3d at 719. The court agrees with Judge Graves that the TCPA is not

substantive law. The TCPA only provides the procedural means by which a party

may seek to quickly dismiss a suit predicated on that party’s exercise of certain First

Amendment rights.

      Second, the court is unpersuaded by the defendants’ reliance on Godin. There,

the First Circuit evaluated Maine’s anti-SLAPP statute and concluded that it was

substantive because neither Rule 12 nor Rule 56 of the Federal Rules of Civil

Procedure were broad enough to cover the same ground as Maine’s anti-SLAPP

statute. Godin, 629 F.3d at 87-91. In particular, the Godin court concluded that Rule

12(b)(6) did not cover the same ground as Maine’s anti-SLAPP statute since Rule

12(b)(6) only served to test the sufficiency of a complaint, whereas Maine’s anti-

SLAPP statute provided an entirely different mechanism for dismissal based on the

defendant’s petitioning conduct. Id. at 89. As for Rule 56, the First Circuit

determined that Maine’s anti-SLAPP statute covered separate grounds than the



                                         - 25 -
summary judgment rule because the anti-SLAPP statute served “the entirely distinct

function of protecting those specific defendants that have been targeted with

litigation on the basis of their protected speech.” Id. In addition, the First Circuit

determined that the burden-shifting regime and legal defenses contained within

Maine’s anti-SLAPP statute provided further evidence that Maine’s anti-SLAPP

statute and the Federal Rules of Civil Procedure did not occupy the same field. Id. at

89-90. Finally, the First Circuit concluded that applying Maine’s anti-SLAPP statute

in federal court would best serve the twin aims of Erie, because declining to apply it

would create incentives for plaintiffs to forum shop and bring state-law claims in

federal court solely to avoid Maine’s anti-SLAPP statute. Id. at 92.

      Here, however, the court is not concerned with Maine’s anti-SLAPP statute,

nor does the court find that the TCPA is identical to the statute at issue in Godin.

While the two anti-SLAPP statutes share similar features, the court concludes that

Texas’s anti-SLAPP statute contains certain elements that place it in direct conflict

with Federal Rules of Civil Procedure 12(b)(6) and 56. For instance, the TCPA

provides that to survive a TCPA motion to dismiss, a plaintiff must provide “clear

and specific” evidence of a prima facie case. Texas Civil Practices & Remedies Code

§ 27.005. “This mandate requires evidence that is ‘umambiguous, sure, or free from

doubt,’ ‘explicit or relating to a particular named thing,’ and that ‘support[s] a

rational interference that the allegation of fact is true.’” Cuba, 814 F.3d at 719



                                          - 26 -
(Graves, dissenting) (citing In re Lipsky, 460 S.W.3d at 590) (changes in original). As

Judge Graves stated in his Cuba dissent:

              This obviously conflicts with Rule 12. To overcome a Rule
              12(b)(6) motion to dismiss, a plaintiff must allege facts
              sufficient to state a claim that is plausible on its face.
              Lexington Insurance Co. v. S.H.R.M. Catering Services, Inc.,
              567 F.3d 182, 184 (5th Cir. 2009). “[A] well-pleaded
              complaint may proceed even if it strikes a savvy judge that
              actual proof of those facts is improbable, and that a recovery
              is very remote and unlikely.” Leal v. McHugh, 731 F3d 405,
              413 (5th Cir. 2013) (quoting Bell Atlantic Corp. v. Twombly,
              550 U.S. 544, 556, 127 S.Ct. 1955, 167 L.E.2d 929
              (2007)) (emphasis added). This is a clear conflict with the
              TCPA’s requirement that the evidence be “unambiguous,
              sure, or free from doubt.”

Cuba, 814 F.3d at 719-720 (changes and emphasis in original).

       More importantly, however, the court has a fundamental disagreement with

the Godin court’s conclusion that the anti-SLAPP act in question did not cover the

same ground as Rules 12(b)(6) and 56. In the court’s view, both the anti-SLAPP

statute at issue in Godin and the TCPA cover the same ground as Rules 12(b)(6) and

56, because Rules 12(b)(6) and 56 answer the same questions as the anti-SLAPP

statutes about the circumstances in which a court must dismiss a case before trial.

Abbas, 783 F.3d at 1333-34. Accordingly, “[t]here is no doubt that the TCPA

directly conflicts with the ‘integrated program of pre-trial . . . [federal] procedures

designed to ensure the just, speedy, and inexpensive determination of every action

and proceeding.” Cuba, 814 F.3d at 720 (Graves, dissenting) (citing Makaeff v. Trump



                                           - 27 -
University, LLC, 715 F.3d 254, 274 (9th Cir. 2013) (Kozinski, concurring) (internal

quotations and citations omitted)). Therefore, the court concludes that the TCPA is

not applicable in federal court. Moreover, for these same reasons, the court finds

that even if the TCPA were substantive, “then it still must yield to federal law”

because it conflicts with Federal Rules of Civil Procedure 12(b)(6) and 56. Cuba,

814 F.3d at 719 (Graves, dissenting).

       Third, the court is not convinced by the defendants’ argument that it should

apply the TCPA because other district courts within the Fifth Circuit have previously

done so. A thorough review of the cases cited by the defendants reveals that a

common thread ties them together. That is, the decisions cited by the defendants

either applied the TCPA without discussing its applicability in federal court or

applied the TCPA based on the Fifth Circuit’s decision in Henry v. Lake Charles

American Press, L.L.C., 566 F.3d 164 (5th Cir. 2015). See Vu v. Vu, No. H-16-0366,

2016 WL 3181168, at *4-*5 (S.D. Tex. June 3, 2016) (applying the TCPA without

discussing its applicability in federal court); La’Tiejira v. Facebook, Inc., 272 F. Supp.

3d 981, 991-995 (S.D. Tex. Aug. 7, 2019) (same); Khalil, 2017 WL 5068157, at *5

(applying TCPA based on Fifth Circuit’s Henry decision); Banik, 2017 WL 1228498,

at *2 (same); Walker, 2016 WL 1156852, at *1 (same). As to the cases cited by the

defendants that provided no discussion of the TCPA’s applicability in federal court,

the court is unpersuaded. Nothing in these decisions convinces the court that the



                                           - 28 -
TCPA is substantive or that it should be applied in the instant action. The court is

similarly unconvinced by the decisions cited by the defendants that applied the

TCPA based on the Fifth Circuit’s decision in Henry. In Henry, the Fifth Circuit

applied Louisiana’s anti-SLAPP statute but did not discuss whether the statute was

procedural or substantive. Henry, 566 F.3d at 169-170; see also Block v. Tanenhaus,

867 F.3d 585, 589 n. 2 (5th Cir. 2017) (“These opinions post-date our decision in

Henry v. Lake Charles American Press, L.L.C., 566 F.3d 154 (5th Cir. 2009), which

stated without explanation that ‘Louisiana law, including the nominally-procedural

Article 971, governs this diversity case.’”). What is more, “[t]he district courts that

have relied on Henry have similarly failed to supply that analysis; they note only that

the TCPA is similar to Louisiana’s anti-SLAPP statute.” Wilson Audio Specialties, Inc.,

343 F. Supp. 3d at 667 (citing Khalil, 2017 WL 5068157, at *4). Therefore, because

the court can find no binding authority extending Henry to the TCPA, nor have the

defendants provided a reason to persuade the court to do so, the court concludes that

the TCPA does not apply in federal court.4 See id. (“Without binding authority


       4
               Although not cited by the defendants, the court is also not persuaded by
the court’s reasoning in Allen v. Heath, No. 6:16-CV-51-MHS-JDL, 2016 WL
7971294, at *3 (E.D. Tex. May 6, 2016), report and recommendation adopted, No. 6:16-
CV-51, 2016 WL 3033561 (E.D. Tex. May 27, 2016). The Allen court determined
that the TCPA was substantive because “it ultimately provides a basis for dismissal
that is inextricably tied to the substantive nature of [the] [p]laintiff’s claims.” Allen,
2016 WL 7971294, at *3. Like the court in Wilson Audio Specialties, Inc., this court
disagrees with the Allen court because “dismissal under the TCPA is based on a lack
                                                                              (continued...)

                                           - 29 -
extending Henry to the TCPA or any reason from [the] [p]laintiffs to persuade the

[c]ourt to do so, the [c]ourt concludes that the TCPA does not apply in federal

court.” ).

       Finally, even if the TCPA were substantive and thus applicable in federal

court, the court agrees with Southwest that the defendants’ failure to obtain a

hearing on this issue within the statutory 90-day time period would mandate

dismissal. As mentioned earlier, “[a]bsent a trial court’s extension of the hearing date

to allow discovery, the plain language of section 27.004 [of the TCPA] requires a

hearing on a motion to dismiss to occur within ninety days.” Grubbs v. ATW

Investments, Inc., 544 S.W.3d 421, 423 (Tex. App. – San Antonio 2017, no pet.)

(citing Texas Civil Practice & Remedies Code § 27.004). If the party bringing a

motion to dismiss under the TCPA fails to obtain a hearing within this time period,

Texas courts have held that the party forfeits the protections afforded by the TCPA

and that their TCPA motion may be dismissed. Grubbs, 544 S.W.3d at 425-426; see

also Morin v. Law Office of Kleinhans Gruber, PLLC, No. 03-15-00174-CV, 2015 WL

4999045, at *4 (Tex. App. – Austin Aug. 21, 2015, no pet.) (concluding that the

movant’s failure to set a hearing within TCPA’s time frame warranted denial of the

TCPA motion to dismiss). Here, the defendants do not dispute that they failed to


       4
         (...continued)
of sufficient evidence no matter what the substance of a claim.” Wilson Audio
Specialties, Inc., 343 F. Supp. 3d at 666.

                                         - 30 -
schedule a hearing within the time limits set by the TCPA. Response to Request to

Dismiss at 1. Instead, the defendants argue that their failure to set a hearing does

not warrant denial. Id.

      First, the defendants maintain that their failure to schedule a hearing does not

warrant denial because the Fifth Circuit’s opinion in Cuba establishes that the failure

to set a hearing under the TCPA cannot result in the motion having been denied by

operation of law. Id. at 1-2. In Cuba, the Fifth Circuit explained that where no

hearing was set, a TCPA motion could not be denied by operation of law because the

only statutory basis for a deemed denial is explicitly based on the clock’s running

after a hearing. Cuba, 814 F.3d at 710. In the Fifth Circuit’s view, if no hearing

occurred, then the “clock never started running.” Id. The defendants thus argue that

since no hearing was held in this case, the clock has not begun to run and their

motion therefore cannot be denied for failure to timely obtain a hearing. Response to

Request to Dismiss at 1-2.

      Southwest raises two arguments against the defendants’ reliance on Cuba, both

of which the court finds persuasive. Request to Dismiss at 5-6. First, Southwest

explains that the Fifth Circuit’s decision in Cuba is unrelated to both the instant

action and the San Antonio Court of Appeals’ decision in Grubbs. The court agrees

with Southwest. In Grubbs, the issue was not whether the movant’s failure to set a

hearing within the time-period resulted in the motion being denied by operation of



                                         - 31 -
law. Grubbs, 544 S.W. 3d at 422. Rather, the court in Grubbs was concerned with

whether the movant’s failure to obtain a timely hearing warranted the trial court’s

denial of the movant’s motion because the hearing was untimely. Id. at 422-426.

The Fifth Circuit’s Cuba decision, on the other hand, was concerned with

determining when a TCPA motion to dismiss was overruled by operation of law

based on the court’s failure to render a decision on the TCPA motion within a certain

time period, even though no hearing was held.

      Second, Southwest argues that because the Fifth Circuit’s Cuba decision

predates the San Antonio Court of Appeals’ decision in Grubbs, that Fifth Circuit

precedent regarding Erie guesses would require the court to apply Grubbs and deny

the defendants’ TCPA motion as untimely. Request to Dismiss at 5-6. This court

agrees. As pointed out by Southwest, in the absence of an opinion from the state’s

highest court, the Fifth Circuit has held that federal courts must make an Erie guess,

in which the courts defer to intermediate state appellate court decisions, unless

convinced that the state’s highest court would decide otherwise. Id. at 6 (quoting

Carey v. Dreyfus Service Corp., 595 F.3d 219, 229 (5th Cir. 2010)). Unlike the

situation when the Fifth Circuit decided Cuba, this court has the benefit of Grubbs, an

intermediate state court decision that held that a TCPA motion to dismiss may be

denied where the movant fails to obtain a hearing within ninety days after the

motion was served. Grubbs, 544 S.W.3d at 425-26. Finding no reasons that the



                                         - 32 -
Texas Supreme Court would decide otherwise, in making an Erie guess on this issue,

the court is bound to follow Grubbs and deny the defendants’ TCPA motion as

untimely.

      Next, the defendants contend that Grubbs is inapplicable because it dealt with

“state-court rules governing the scheduling of hearings, and state procedural rules

have no application in federal court.” Response to Request to Dismiss at 2. Instead,

the defendants insist that Local Rule 7.1(g) controls whether a hearing is required.

Id. The court disagrees. The defendants do not offer any explanation to the court as

to how certain TCPA provisions are substantive, yet the TCPA’s accelerated hearing

requirements are purely procedural and should not be applied. Put simply, the court

declines to allow the defendants to have their cake and eat it, too.

      Lastly, the defendants contend that they were not required to schedule a

hearing, because the TCPA does not specify that the movant must schedule the

hearing. Id. While the defendants are correct that the statute only states that a

hearing “must be set,” Texas state court opinions have clarified that it is the movants

burden to timely obtain a hearing. Grubbs, 544 S.W.3d at 425 (concluding that the

movant had the burden to timely obtain a hearing in his efforts to invoke the TCPA’s

protections).

      Ultimately, for the reasons stated above, the court finds that the TCPA

provides no basis for dismissing Southwest’s state law claims. Accordingly, the



                                         - 33 -
defendants’ motion to dismiss Southwest’s first and sixth claims under the TCPA is

denied. Furthermore, by denying the defendants’ motion to dismiss under the

TCPA, the court has mooted Southwest’s request to dismiss the defendants’ TCPA

grounds. Therefore, the court denies as moot Southwest’s request to dismiss and

motion for attorneys’ fees.5

                               2. Application of Rule 12(b)(6)

      Now that the court has dealt with the defendants’ TCPA arguments, the court

must consider the merits of the remaining sections of the defendants’ motion to

dismiss. In these sections, the defendants contend that Southwest’s entire complaint

fails to state a claim upon which relief may be granted and thus should be dismissed

under Federal Rule of Civil Procedure 12(b)(6). Memorandum in Support of

Defendants’ Motion to Dismiss at 13-24. Interestingly, the defendants neither

discuss nor provide any analysis as to why Southwest’s complaint fails to satisfy the

pleading standards set forth in Twombly. Id. Instead, the defendants attempt to “hide

the ball,” so to speak, by bifurcating the discussion of their 12(b)(6) motion into two

separate sections–the first arguing that Southwest’s claims relating to the original

www.SWMonkey.com fail due to Southwest’s “promise” not to sue, and the second

arguing that Southwest’s claims against the disabled website fail because the


      5
            Because Southwest sought attorney’s fees under Section 27.005(b) of
the TCPA, which the court has determined is inapplicable in federal court, Southwest
may not receive fees under this section.

                                           - 34 -
defendants have ceased all offending conduct. Id. The defendants’ attempt to hide

the ball fails, however. Southwest did not file two separate complaints against the

defendants, one alleging claims based on the original SWMonkey website and the

other alleging claims based on the disabled site. Nor are the claims raised by

Southwest specific to certain versions of the defendants’ website. Rather,

Southwest’s complaint states that all of the defendants’ actions–-from starting

SWMonkey.com to disabling its functionality but keeping the website online–-form

the factual basis for Southwest’s claims. See generally, Complaint. As such, the court

will not follow the defendants’ lead and analyze Southwest’s claims with respect to

both versions of the defendants’ website. Rather, the court will simply examine

whether Southwest’s complaint is sufficiently well-plead to state claims upon which

relief may be granted.

      As previously noted, the defendants’ main argument as to why Southwest’s

complaint fails under Rule 12(b)(6) has little to do with any alleged deficiencies in

Southwest’s complaint. Id. at 13-20. Rather, this argument is in all actuality the

defendants’ attempt to raise the affirmative defense of contractual estoppel.6 Id.;


      6
             At this point in time, the court is inclined to believe that labeling the
defendants’ argument as the affirmative defense of contractual estoppel is somewhat
generous. If anything, the court views the defendants’ argument as a possible
counter-claim for breach of contract. Regardless, for the purposes of this
memorandum opinion and order the court will entertain the defendants’ argument
and proceed as though the defendants are raising contractual estoppel as an
                                                                            (continued...)

                                          - 35 -
Reply at 5-9 (acknowledging that contractual estoppel is raised by the defendants as

an affirmative defense). The crux of the defendants’ contractual estoppel argument is

that the defendants’ compliance with Southwest’s cease-and-desist letters created a

unilateral contract that bound Southwest not to sue the defendants. Memorandum

in Support of Defendants’ Motion to Dismiss at 13-19. Specifically, the defendants

allege that Southwest’s repeated cease-and-desist letters constituted offers for the

defendants to enter into a unilateral contract with Southwest, since these letters

promised the defendants a benefit if they performed. Id. at 14-17 (citing Westinde v.

JPMorgan Chase Bank, N.A., No. 3:13-CV-3576-O, 2014 WL 4631405, at *5 (N.D.

Tex. Sept. 16, 2014) (“In Texas, a unilateral contract is created by the promisor

promising a benefit if the promisee performs.”) (internal quotations and citations

omitted) (O’Connor, J.)). To support this assertion, the defendants cite two non-

binding decisions that, according to the defendants, establish that “[o]ffers to settle

legal disputes can give rise to unilateral contracts.” Id. at 15-16 (citing Accurso v.

Infra-Red Services, Inc., No. 13-7509, 2016 WL 1273878 at *4-*5 (E.D. Pa. Apr. 1,

2016); In re H.E.Butt Grocery Co., 17 S.W.3d 360, 370 (Tex. App.–Houston [14th

Dist.] 2000, no pet.)). Additionally, the defendants contend that by shutting down

their website’s functionality and ceasing to access Southwest’s website to obtain




       6
       (...continued)
affirmative defense.

                                           - 36 -
flight and fare information, that they complied with Southwest’s cease-and-desist

letters, thereby creating a unilateral contract. Id. at 18-19. The defendants further

allege that Southwest did not uphold its end of the contract, since it brought suit

against the defendants after they complied with Southwest’s demands. Id. at 19.

Accordingly, the defendants ask the court to dismiss Southwest’s complaint as barred

by contractual estoppel. Id.

      Southwest, in its response brief, points out multiple problems with the

defendants’ 12(b)(6) motion to dismiss. Response to Defendants’ Motion to Dismiss

at 8-14. To start, Southwest explains that its complaint readily satisfies the Twombly

standard, as well as the pleading standard set forth in Federal Rule of Civil Procedure

8. Id. at 8-10. Next, Southwest correctly urges that the defendants failed to

challenge the sufficiency of Southwest’s pleadings. Id. at 9. Additionally, Southwest

raises three arguments as to why the defendants’ contractual estoppel argument fails

to support a motion to dismiss. Id. at 10-14. First, Southwest maintains that an

affirmative defense is an improper ground upon which to base a Rule 12(b)(6)

motion. Id. Specifically, Southwest contends that precedent makes clear that a Rule

12(b)(6) motion requires the court to only look at the pleadings, not affirmative

defenses or allegations outside the pleadings. Id. at 11 (citing Spivey v. Robertson, 197

F.3d 772, 774 (5th Cir. 1999)). Second, Southwest argues that its cease-and-desist

letters were in no way offers to contract, since these letters made no promises and



                                          - 37 -
only informed the defendants that if their improper conduct did not cease, Southwest

would sue. Id. at 11-12. Third, Southwest contends that even if the court were to

decide the defendants’ contractual estoppel argument on summary judgment, there

are multiple issues of material fact that preclude a grant of summary judgment on

this ground. Id. at 13-14. In particular, Southwest contends that fact issues exist

because: (1) Southwest’s demands required the defendants to shut down their

website, which the defendants did not do; and (2) the defendants’ request for

“nominal” payment in response to Southwest’s cease-and-desist letters constituted a

counter-offer. Id. Consequently, Southwest asks the court to deny the defendants’

Rule 12(b)(6) motion to dismiss.

      In their reply brief, the defendants admit that their contractual estoppel

argument is an affirmative defense that relies on matters outside the pleadings. Reply

at 6. The defendants argue, however, that the court should apply Rule 12(d) and

consider the matters outside the pleadings, thereby converting the defendants’ Rule

12(b)(6) motion into a motion for summary judgment under Rule 56. Id.; see also

Federal Rule of Civil Procedure 12(d) (“If, on a motion under Rule 12(b)(6) or 12(c),

matters outside the pleadings are presented to and not excluded by the court, the

motion must be treated as one for summary judgment under Rule 56.”). The

defendants respond to a number of Southwest’s arguments in their reply, too. Reply

to Motion to Dismiss at 7-9. First, the defendants respond to Southwest’s argument



                                         - 38 -
that no contract was created because the defendants did not shut down their website

by arguing that the literal reading of Southwest’s letters, which demanded the entire

website be shutdown, is not the reasonable interpretation of these letters. Id. at 7.

Rather, the defendants maintain that “[t]he only reasonable interpretation of

Southwest’s demand letters was that Southwest was looking for Roundpipe to do two

things: not infringe its trademarks and not scrape data from its website.” Id. Second,

the defendants respond to Southwest’s contention that its cease-and-desist letters

were not offers by arguing that “the only reasonable interpretation of the many-

emails from Southwest’s lawyer was that the only way to avoid being sued was to

comply with his demands.” Id. at 8. Finally, in response to Southwest’s argument

that the defendants request for a nominal payment was a counter-offer, the

defendants maintain that their request for payment is not a counter-offer, and that

even if it was, Southwest rejected it and re-tendered its original offer. Id. at 8-9.

       After reviewing the parties’ arguments, or lack thereof, the court concludes

that the defendants’ motion to dismiss Southwest’s complaint under Rule 12(b)(6)

should be denied.

       When Southwest’s factual allegations are taken as true and viewed in the light

most favorable to Southwest–as the court is required to do–it is clear that

Southwest’s complaint states plausible claims for breach of contract, for violations of

both the Computer Fraud and Abuse Act (“CFAA”) and section 33.02 of the Texas



                                          - 39 -
Penal Code (“THACA”), and for unfair competition, trademark infringement, and

dilution under the Lanham Act. Specifically, the court concludes that Southwest’s

complaint states a plausible claim for breach of contract because Southwest’s

complaint not only identifies the existence of a valid contract (Southwest’s use

agreement) but it also explains how the defendants’ use of automated scraping tools

breached the contract and caused damage to Southwest. See, e.g., Sullivan v. Bank of

America, N.A., No. 3:14-CV-3186, 2014 WL 6977093, at *2-*4 (N.D. Tex. Dec. 10,

2014) (explaining the Rule 12(b)(6) standard as applied to a breach of contract claim

under Texas law, and concluding that the plaintiff’s complaint stated a plausible

claim for breach of contract because the complaint identified a contractual provision

at issue, explained the defendant’s breaching conduct, and alleged damages as a result

of the breach) (Fish, Senior J.) Additionally, the court concludes that Southwest’s

complaint states plausible claims for violations of the CFAA and THACA because

Southwest’s complaint contains factual allegations that the defendants accessed

Southwest’s website without authorization in violation of Southwest’s use agreement,

thereby causing damage to Southwest. See e.g., Southwest Airlines Co. v. Farechase,

Inc., 318 F. Supp. 2d 435, 438-49 (N.D. Tex. 2004) (concluding that the plaintiff

had stated a plausible CFAA claim, where the plaintiff’s complaint made similar

allegations that the defendant improperly accessed Southwest’s data through an

automated scraping device). Furthermore, the court concludes that Southwest’s



                                        - 40 -
complaint states plausible claims for unfair competition, trademark infringement, and

dilution because Southwest’s complaint alleges Southwest’s ownership and

registration of various marks and explains how the defendants’ unauthorized use of

Southwest’s famous marks on www.SWMonkey.com tarnished Southwest’s

trademarks and likely caused consumer confusion. See, e.g., Springboards to Education,

Inc. v. Kipp Foundation, 325 F. Supp. 3d 704, 716-718 (N.D. Tex. 2018) (Fish, Senior

J.)

      Moreover, the defendants have failed to provide the court with any arguments

as to how Southwest’s pleading are deficient. See generally Memorandum in Support

of Defendants’ Motion to Dismiss; Reply. Without any argument as to how

Southwest’s complaint is flawed or how it fails to state any plausible claim upon

which relief can be granted, the court is convinced, for the reasons articulated above,

that Southwest’s complaint succeeds in stating multiple plausible claims.

      Most importantly, however, the court declines the defendants’ invitation to

consider their contractual estoppel affirmative defense and non-pleading materials.

The defendants are correct that if the court, in evaluating the defendants’ Rule

12(b)(6) motion, were to consider matters outside of the pleadings, such as the

defendants’ contractual estoppel argument, Rule 12(d) would require the court to

treat their motion to dismiss as a motion for summary judgment. See Federal Rule of

Civil Procedure 12(d). Nevertheless, a district court has “complete discretion to



                                         - 41 -
determine whether or not to accept any material beyond the pleadings that is offered

in conjunction with a Rule 12(b)(6) motion.” Isquith for and on Behalf of Isquith v.

Middle South Utilities, Inc., 847 F.2d 186, 193 n.3 (5th Cir.)(citing 5 C. Wright & A.

Miller, Federal Practice and Procedure § 1366 (1969)), cert. denied, 488 U.S. 926

(1988). Here, the court has decided not to exercise its discretion because the court

does not believe that doing so and considering the defendants’ contractual estoppel

affirmative defense will “facilitate the disposition of the action.”7 Id. Consequently,


       7
               This is because at this stage the court is inclined to agree with
Southwest that multiple questions of material fact exist as to the defendants’
contractual estoppel argument. Although the court has not and is not deciding these
issues, the court is skeptical of the defendants’ arguments. For one, the court is
troubled by the defendants’ claim that Southwest’s cease-and-desist letters
constituted offers to contract, as the defendants have cited no binding authority, or
authority at all for that matter, finding that a cease-and-desist letter similar to those
sent by Southwest constituted an offer. In fact, the Accurso case relied upon by the
defendants does not, in fact, establish that a cease-and-desist letter may constitute an
offer to contract. Rather, Accurso merely establishes that a letter proposing a
settlement may constitute an offer. Accurso, 2016 WL 1273878, at *4. In re H.E.Butt
Grocery Co. similarly fails to establish that a cease-and-desist letter may constitute an
offer, as the section of the opinion cited by the defendants only addresses more
broadly the issue of unilateral contract formation under Texas law. In re H.E.Butt
Grocery Co., 17 S.W.3d at 370. Even assuming that Southwest’s letters constituted
offers, the court has qualms about the defendants’ claim that they created a unilateral
contract by removing the functionality from their website and ceasing to access the
fare data on Southwest’s website. The letters cited by the defendants include
demands such as “Your clients . . . need to shut down the website” and “The site
needs to come down completely.” Memorandum in Support of Defendants’ Motion
to Dismiss at 17; Reply at 7. Here, it is clear that the defendants did not shut down
their website. While the defendants aver that the literal reading of Southwest’s
demand letters requesting the shutdown of the defendants’ website is not the
reasonable reading of these letters, the defendants provide no explanation as to why
                                                                             (continued...)

                                          - 42 -
for the reasons stated above, the defendants’ Rule 12(b)(6) motion to dismiss is

denied.

                                 III. CONCLUSION

      For the reasons outlined above, the court DENIES the defendants’ motion to

dismiss. Additionally, because the court denies the defendants’ motion, the court

DENIES Southwest’s request to dismiss and motion for attorneys’ fees as moot.

      SO ORDERED.

March 22, 2019.


                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge




      7
         (...continued)
this is the case. See Reply at 7-9. The lack of such an explanation raises concerns to
the court. Finally, the court is dubious about the defendants’ claim that its email to
Southwest suggesting that Southwest make a nominal payment to the defendants
did not constitute a counter-offer. In sum, because the court has these doubts, the
court does not believe that evaluating the defendants’ contractual estoppel argument
on summary judgment would dispose of this action.

                                        - 43 -
